In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Harkavy, J.), dated January 31, 2007, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
“ ‘A defendant who moves for summary judgment in a slip- and-fall case has the initial burden of making a prima facie showing that it neither created the hazardous condition nor had actual or constructive notice of its existence for a sufficient length of time to discover and remedy it’ ” (Ulu v ITT Sheraton Corp., 27 AD3d 554, 554 [2006], quoting Curtis v Dayton Beach Park No. 1 Corp., 23 AD3d 511, 512 [2005]; see Roethgen v AMF Babylon Lanes, 30 AD3d 398 [2006]; Yioves v T.J. Maxx, Inc., 29 AD3d 572 [2006]). Here, the defendant failed to demonstrate that it neither created the allegedly dangerous condition nor had actual or constructive notice of it. Therefore, the Supreme Court did not err in denying the defendant’s motion for summary judgment dismissing the complaint. Spolzino, J.E, Skelos, Lifson and McCarthy, JJ., concur.